           Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 1 of 24 PageID 10
Filing #   127133418 E-Filed 05/19/2021 03:00:43 PM




              IN THE COUNTY COURT OF
              THE SIXTH JUDICIAL
              CIRCUIT IN AND FOR
              PINELLAS          COUNTY, FLORIDA
              SMALL CLAIMS DIVISION


              Case No: 20-008943-SC


              STEPHANIE KLEIN,


                       Plaintiff,

              V.



              FINANCIAL BUSINESS AND
              CONSUMER SOLUTIONS,
              INC. d/b/a FBCS, and
              JEFFERSON CAPITAL
              SYSTEMS, LLC,

                       Defendants.
                                                            i


                             PLAINTIFF'S FIRST AMENDED STATEMENT OF CLAIM


                       COMES          NOW, Plaintiff, STEPHANIE KLEIN ("Ms. Klein" or "Plaintiff'), by

              and   through     the    undersigned counsel,        and   hereby   sues   and files this First Amended


              Statement of Claim         against Defendants, FINANCIAL              BUSINESS AND CONSUMER


              SOLUTIONS, INC. d/b/a FBCS ("Debt Collector") and JEFFERSON CAPITAL

              SYSTEMS, LLC ("Debt Owner") (collectively "Defendants"), and in support thereof

              states as follows:


                                                                Introduction


                       1.           This action arises out of an     alleged "Debt" or "Consumer Debt"        as   defined


              by   Fla. Stat.   §    559.55   (6)   and Debt Collector's violations of the Fair Debt Collection


              Practices     Act,    15 U.S.C.       §   1692 et. seq.   ("FDCPA"), by failing     to make disclosures




                                                PlaintiffsFirst Amended Statement of Claim
               Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and      Jefferson Capital Systems, LLC
                                                            Page 5 of 5


***ELECTRONICALLYFILED 05/19/2021 03:00:42 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 2 of 24 PageID 11




   required under 15 U.S.C. § 1692g when submitting its initial               communication to Ms. Klein


   in connection with the collection of such alleged debt.


            2.      This action also arises out of Defendants' violations ofthe FDCPA and of


   the Florida Consumer Collection Practices Act, Fla. Stat.            §   559.72 et. seq.   ("FCCPA"), by

   misrepresenting    that Ms. Klein entered into         a   partial payment agreement         towards the


   alleged subject account balance with Defendantswhen Ms. Klein had never made                      a   partial

   payment agreement with Defendants, and by confirming such unauthorized agreement in

   writing that presented the opportunity to revive Defendants' ability to take legal action to

   collect an otherwise time-barred        debt,   which misled and deceived Ms. Klein and caused


   her   significant confusion about the legal      status of the   alleged debt.

                                          Jurisdiction and Venue


            3       This is   an   action for   damages that does not exceed Eight Thousand Dollars

   ($8,000.00), exclusive of interest, costs, and attorney's fees.

            4.      Jurisdiction is proper in the State ofFloridawhere the Defendants' conducts


   business in the State of Florida.


            5.      Jurisdiction of this Court also arises where Defendants' tortious                activity

   under the FCCPA occurred in the State of Florida.


            6.      Venue is proper in Pinellas           County, Florida,       where Defendants have


   physical locations in Pinellas County, Florida.

            7.      Venue is proper in Pinellas        County, Florida, where this        tortious   cause   of


   action accrued in Pinellas      County.




                                   PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and     Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 3 of 24 PageID 12




               8.          Venue is also proper in Pinellas                   County, Florida pursuant to            Fla. Stat.   §

   559.77      (1) as a substantial part ofthe events or omissions giving rise to the claims occurred

   in this     County.

                                                                 Parties


               9-          Plaintiff,    Ms.     Klein,   was    and is   a   natural person   and,     at all times material



   hereto, is       an   adult, a resident of Pinellas County, Florida, and a                "debtor"        or   "consumer"      as



   defined by Fla. Stat. § 559.55                 (8).

               10.         At all times material hereto, Debt Collector was and is                       a   business with its


   principal place of business in the                state of PA, and its        registered agent, Corporation Service

   Company, located at             1201    Hays Street, Tallahassee, FL             32301.


               11.         Further,     at all   times material hereto, Defendant is            a   "Consumer Collection


   Agency" as defined by Fla.                Stat.   §   559.55   (3) and/or a "Debt Collector" as                defined   by Fla.

   Stat.   §   559.55     (7)   and 15 U.S.C.        §   1692a   (6).

               12.         At all times material hereto, Debt Owner was and is                      a   corporation with its

   principle place ofbusiness in the State ofMN and its registered agent, Corporation Service

   Company, located at             1201    Hays Street, Tallahassee, FL             32301.


               13.         At all times material hereto, Debt Collector was                  performing debt collection

   owed to Debt Owner to                satisfy Ms.       Klein's alleged debt.


               14.         At all times material hereto, Debt Collector was                    acting within the        scope of

   an   employee,representative, or agent                   on   behalf o f Debt Owner for purposes of collecting


   Ms. Klein's           alleged debt for Debt Owner.




                                          PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and                  Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 4 of 24 PageID 13




               15.    As   such,   Debt Owner is   responsible for the       conduct of Debt Collector as its


   employee,representative, or agent.

               16.    Under informationand belief, Debt Owner granted Debt Collector access to


   information and systems that normally would be within Debt Owner's exclusive                          control,

   including, but not limited to Ms.       Klein' s information.


               17.    Under information and        belief, Debt Owner allowed Debt Collector to             enter


   Ms. Klein's information into Debt Owner's                    sales, operating, compliance,          or   client


   management systems.

               18.    Under informationand         belief, Debt Owner gave Debt Collector authority to

   use   the   principal's trade name, trademark, or service mark.

               19.    Under informationand         belief, Debt Owner approved, wrote, or reviewed a

   form letter for Debt Collector to       use   when    communicating with Ms.          Klein.


               20.    Under information and        belief,    Debt Owner wrote,         reviewed, or approved

   the call script(s) used    by Debt Collector when communicating
                                                                 gwwith Ms.                  Klein.


               21.    Under information and belief, Debt Collector is                 required    to follow Debt


   Owner's operational and/or         complianceguidance when communicating
                                                                          gw
                                                                           with consumers.


               22.    Under information and        belief, Debt Owner had         actual   knowledge of Debt

   Collector's FDCPA and FCCPA violations when                      contacting Ms.     Klein and Debt Owner


   failed to stop such violations by Debt Collector.


               23.    Under information and         belief,   via   a   contractual   relationship   between the


   parties,    Debt Owner had control         or   the   ability    to control Debt     Collector's actions in


   attempting to     collect Ms. Klein's debt on behalfof Debt Owner.




                                    PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and       Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 5 of 24 PageID 14




                                                 Statements of Fact


            24.      Several years ago, Ms. Klein had            a
                                                                     personal   automobile loan account that


   was   assigned a unique account number under Ms.                  Klein's name     ("Account").

            25.      Sometime thereafter, Ms. Klein encountered financial difficulties and fell


   behind   on    her payments towards the Account and incurred                 an
                                                                                     outstanding balance owed

   thereunder     ("Debt").

            26.      Under information and belief, the Account and Debt                           was     then   sold,

   assigned, or transferred to      Debt Owner.


            27.      Debt Owner then         assigned or     transferred   servicing rights to      the    Account,

   including debt collection, to Debt Collector.

            28.      In   or   around   April   of 2020, Debt Collector began           placing   calls   directly   to


   Ms. Klein's cellular         telephone,      727-***-3977    ("Ms.    Klein's Cellular         Telephone"),       in


   attempts to collectthe Debt.

            29.      At the time of the         April,   2020 call   campaign by      Debt   Collector, the Debt

   was   beyond the legal statute of limitations.

            30.      Accordingly,the Debtwasa zombie debt and could not be enforced through

   the judicial system under breach          o f contract or   any other   legal theory.

            31.      At all times relevant hereto, Defendants knew the Debt                   was a   zombie debt


   and could not be enforced through the judicial system under breach of contract or any other


   legaltheory.

            32.      On April 27,2020, Ms. Klein answered one of Debt Collector's calls to her


   Cellular   Telephone.



                                   PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and          Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 6 of 24 PageID 15




             33.      Debt Collector's      April 27,2020 call to Ms.     Klein's Cellular         Telephone was

   the initial communication
                           nb
                            by Debt Collector to Ms. Klein regarding the Debt.

             34.      During      that    April 27,    2020   conversation,     Debt Collector offered             a



   "settlement"     on   the   Account, which further confused       Ms. Klein       as   to her   legal rights and

   the   legal status of the Debt as enforceable through the judicial system.

             35.      In addition to       offering   a   "settlement"   on   the   Account,       Debt Collector


   informed Ms. Klein that she would be "released" from the entire balance ofthe Debt should


   she accept the settlement offer, which confused Ms. Klein                  as    to her   legal rights and   the


   legal status    of the Debt as enforceable through the judicial system.


             36.      Under information and belief, Debt Collector requires its representatives
                                                                                              stto

   use   pre-approved scripts when placing calls to           consumers   like Ms. Klein.


             37.      Ms. Klein could not be sued for the Debt and Debt Collector's                      carefully

   chosen words of"settlement"and "release"within its call               script implies that Debt Collector

   had the    legal right or legal ability to enforce the      Debt through the judicial system.


             38.      During     that    same   April 27,2020 conversation, Defendant failed             to   notify

   Ms. Klein ofher rights pursuant to 15 U.S.C.              § 1692g to dispute the validity of the alleged

   Debt and obtain verification of such Debt.


             39.      Ms. Klein         requested   that Debt Collector send her the details of Debt


   Collector's "settlement" offer and "release" of any                remaining       balance of the Debt in


   writing.

             40.      Ms. Klein informed Debt Collector that Debt Collector had the incorrect


   address for Ms. Klein and Ms. Klein provided Debt Collector with her correct address.




                                    PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and         Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 7 of 24 PageID 16




           41.       Ms.    Klein,   like most consumers, does not have the                  requisite legal

   knowledge to    understand which actions may restart the statute of limitations applicable to


   the Debt and    was     confused      by   Debt Collector's attempts to collect the zombie debt and


   offer settlement of such Debt.


           42.       On    or   around   May 20,2020,      Debt Collector then sent    a   letter   (the "Initial

   Letter") to Ms.   Klein. See Exhibit A.


           43.       The Initial Letter was received and read       by Ms. Klein.

           44.       Upon information and belief, the Initial Letter is         a   computer generated or

   form letter regularly used by Defendantswhen              communicatingwith consumers.

           45.       Upon informationand belief, the Initial Letter was          created by sophisticated


   compliance and legal professionals within the            asset recovery space.


           46.       The    letter   attached hereto        as   Exhibit "A"    was        the    first       written


   communication Ms. Klein received from Debt Collector                    regarding       the Account. See


   Exhibit A.


           47.       Upon opening Debt Collector's May 20,2020 letter, Ms. Klein was shocked

   to see that Debt   Collector represented she had made           an
                                                                        "agreement" with         Debt Collector


   to remit   "partial payment" in the         amount of   $2,983.17 towards the    Account. See Exhibit


   A.


           48.       The Initial Letter, in relevant part, stated,          "Ltlhis constitutes           a   partial

   payment of the debt." See Exhibit A.

           49.       In direct contradiction with Debt Collector's          representation to        Ms. Klein


   during their April 27,2020 conversation,nowhere in Debt Collector's Initial Letter does it



                                   PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and   Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 8 of 24 PageID 17




   state that the balance of the Account would be released or that the                          partial payment fully

   resolves the Account.


               50.      During        the   April 27,   2020   call,     Ms. Klein had         merely      asked for the


   "settlement" offer and "release" to be sent in                  writing      and   never   made   an   "agreement" to

   remit   a   partial payment towards the Debt.

               51.      Debt Collector's Initial Letter            was     very   confusing     and   upsetting to   Ms.


   Klein because she           never    agreed to remit a partial payment to             Debt Collector towards the


   Account.


               52.      Debt Collector          strategically placed        a   disclosure    pertaining to    the   legal

   statute of limitations         applicable to      the Account     on    the second page of the Initial Letter,


   which in relevant part, states, "...our client cannot sue..." See Exhibit A.


               53.      There was       ample space on the first page of Debt Collector's Initial Letter to

   include the statute of limitations disclosure.


               54.      In    fact,   there   was so   much unused blank space            on   the first page of Debt


   Collector's Initial Letter that the           foregoing   disclosurecould have fit four            (4) times over.

               55.      Upon      information and        belief,   the   foregoing      disclosure was      intentionally

   placed      on    the second page of the Initial Disclosure Letter away from where Debt


   Collector's Initial Letter was             seeking a partial payment on the first page.

               56.      Debt Collector's disclosure fails to inform Ms. Klein that Debt Collector


   cannot sue Ms.        Klein, and instead only states that Debt Owner cannot sue Ms. Klein.

               57.      Accordingly,          Debt     Collector's       Initial Letter       was    false, misleading,

   deceptive,        and/or   confusing to     Ms. Klein.




                                        PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and              Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 9 of 24 PageID 18




            58.         The   false, misleading, deceptive,              and/or   confusing     statements    by   Debt


   Collector in the      April 27,2020 call and              Debt Collector's Initial Letter caused       significant

   emotional distress to Ms. Klein.


            59.         Thereafter, on       or   around July 16,2020, Debt Collector sent another letter in


   to Ms. Klein     ("Collection Letter 2").              See Exhibit B.


            60.         Collection Letter 2            was   directly addressed to    Ms.   Klein,   identified Debt


   Owner    as    the Current          Creditor, demanded a total        amount due of      $9,943.90, represented

   that "this is   an   attempt to collect        a    debt, and any informationobtained will be used for that

   purpose, and this is            a   communication from          a   debt   collector," and   offered   options   for


   payment, including by phone, by online portal, or by mail. See Exhibit B.

            61.         On    or   around     August 3, 2020,          Defendant called Ms. Klein's Cellular


   Telephone again in attempts to              collect the Debt.


            62.         During the conversation, Ms. Klein again advised Defendant that she could

   not afford    payments at that time            as   Debt Collector attempted to pressure her into         setting up

   a   payment arrangement.

            63.         Like its first     telephone      call with Ms.   Klein, Debt Collector was offering         to


   "settle" the Debt with Ms. Klein.


            64.         In response, Debt Collector asked Ms. Klein if she could "borrow" monies


   to pay the    Debt.


            65.         All of Debt Collector's letters to Ms. Klein have been sent in connection


   with the collection ofthe Debt owed to Debt Owner.




                                         PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and            Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 10 of 24 PageID 19




                  66.        All of Debt Collector's calls to Ms. Klein have been              placed in   connection


   with the collection of the Debt owed to Debt Owner.


                   Count 1: Violation of the Fair Debt Coifection Practices Act ("FDCPA")
                                          (as ajzainst Debt Collector)

                  67.        Ms. Klein       re-alleges paragraphs    1 -66 and   incorporates the   same   herein   by

   reference.


                  68.        Ms. Klein is      a   "consumer" within the meaning ofthe FDCPA.


                  69.        The   subject debt is     a   "consumer debt" within the     meaning ofthe FDCPA.

                  70.        Defendant, Financial Business and          Consumer       Solutions,   Inc. d/b/a   FBCS,

   is   a   "debt collector" within the meaning of the FDCPA.


                  71.        Debt Collector violated the FDCPA. Debt Collector's violations                  include,

   but      are   not limited      to, the   following:

                        a.   Debt Collector violated 15 U.S.C.          §   1692e   by using false,

                             deceptive,      or    misleading representations related        to   Ms.


                             Klein's   alleged "partial payment" arrangement           as   shown in


                             Exhibit "A" attached hereto in connectionwith the collection


                             of the Debt.


                        b.   Debt Collector violated 15 U.S.C.              § 1692e(10) by using

                             deceptive means to attempt to         collect the Debt.


                        c.   Debt Collector violated 15 U.S.C.          §   1692f by   using   unfair


                             and unconscionable means to collect the Debt.




                                             PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and             Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 11 of 24 PageID 20




                 d.   Debt Collector violated 15 U.S.C.          § 1692g by failing        to



                      provide    the   required   disclosures to Ms. Klein    as   required

                      under the statute.


           72.        As   a   result of the above violations of the FCCPA, Ms. Klein has been


    subjected to unwarrantedand illegal collection activities and harassmentfor which she has

   been   damaged.

           73.        Debt Collector's actions have       damaged Ms. Klein by causing           her stress.


           74.        Debt Collector's actions have       damaged Ms. Klein by causing her anxiety.

           75.        Debt Collector's actions have       damaged Ms. Klein by being an annoyance.

           76.        Debt Collector's actions          have   damaged     Ms.     Klein   by causing        her


    aggravation.

           77.        It has been necessary for Ms. Klein to retain the            undersigned     counsel to


   prosecute the instant action, for which she is obligated to pay a reasonable attorney's fee.

           78.        All conditions precedent to this action have occurred.


           WHEREFORE, Plaintiff respectfully requests this Court                     to enter a     judgment

    against Debt Collector as follows:

                      a.   Awarding       statutory    damages    as   provided       by    15     U.S.C.      §

                           1692k(a)(2)(A);

                      b.   Awarding     actual   damages;

                      c.   Awarding     costs and   attorneys' fees; and

                      d.   Any other    and further reliefas this Court deems just and          equitable.




                                   PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and   Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 12 of 24 PageID 21




               Count 2: Violation of the Fair Debt Coifection Practices Act ("FDCPA")
                                       (as ajzainst Debt Owner)

              79.        Ms. Klein    re-alleges paragraphs     1 -66 and   incorporates the   same   herein   by

   reference.


              80.        Ms. Klein is    a   "consumer" within the meaning ofthe FDCPA.


              81.        The   subject debt is   a   "consumer debt" within the    meaning ofthe FDCPA.

              82.        Defendant, Jefferson Capital Systems, LLC, is also a "debt collector" within

   the    meaning of the       FDCPA.


              83.        At all times relevant hereto, Debt Owner        was   directly or vicariously liable

    for the actions of Debt Collector.


              84.        Debt Collector violated the FDCPA. Debt Owner's violations               include, but

    are   not limited    to, the following:

                    a.   Debt Collector violated 15 U.S.C.        §   1692e   by using false,

                         deceptive,     or   misleading representations related        to   Ms.


                         Klein's   alleged "partial payment" arrangement         as   shown in


                         Exhibit "A" attached hereto in connectionwith the collection


                         of the Debt.


                    b.   Debt Collector violated 15 U.S.C.            § 1692e(10) by using

                         deceptive means to attempt to       collect the Debt.


                    c.   Debt Collector violated 15 U.S.C.        §   1692f by   using   unfair


                         and unconscionable means to collect the Debt.




                                      PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and      Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 13 of 24 PageID 22




                 d.   Debt Collector violated 15 U.S.C.          § 1692g by failing         to



                      provide    the   required   disclosures to Ms. Klein     as   required

                      under the statute.


           85.        As   a   result of the above violations of the FCCPA, Ms. Klein has been


    subjected to unwarrantedand illegal collection activities and harassmentfor which she has

   been   damaged.

           86.        Debt Owner's actions have        damaged Ms. Klein by causing her stress.

           87.        Debt Owner's actions have        damaged Ms. Klein by causing her anxiety.

           88.        Debt Owner's actions have        damaged Ms.     Klein   by being an annoyance.

           89.        Debt Owner's actions have damaged Ms. Klein by                causing her aggravation.

           90.        It has been necessary for Ms. Klein to retain the             undersigned        counsel to


   prosecute the instant action, for which she is obligated to pay         a   reasonable attorney's fee.


           91.        All conditions precedent to this action have occurred.


           WHEREFORE,              Plaintiff   respectfully requests   this Court to enter         a   judgment

    against Debt Owner as follows:

                      a.
                           Awarding       statutory    damages    as
                                                                        provided       by    15        U.S.C.   §

                           1692k(a)(2)(A);

                      b.   Awarding     actual   damages;

                      c.   Awarding     costs and   attorneys' fees; and

                      d.   Any other    and further reliefas this Court deems just and           equitable.




                                   PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and    Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 14 of 24 PageID 23




           Count 3: Violation of the Florida Consumer Coifection Practices Act ("FCCPA")
                                       (as ajzainst Debt Collector)

              92.        Ms. Klein       re-alleges paragraphs       1-66 and   incorporates the   same   herein   by

   reference.


              93.        Debt Collector violated the FCCPA. Defendant's violations include, but


    are   not limited    to, the following:

                    a.   Debt Collector violated Fla. Stat.           § 559.72(7) by willfully

                         engaging       in conduct that       can
                                                                    reasonably   be   expected   to


                         abuse    or   harass Ms. Klein      were   Debt collector confirmed in


                         writing a partial payment arrangementthat               Ms. Klein   never



                         made that could have revived Debt Collector's and/or Debt


                         Owner's       ability to   take   legal action to   collect an otherwise


                         time-barred debt.


                    b.   Debt Collector violated Fla. Stat.           § 559.72(9) by asserting

                         the existence ofthe        legal right to enter into a partial payment

                         arrangementthat Ms. Klein never made when Debt Collector

                         knew that Ms. Klein never            agreed to   such arrangement.


              94.        As   a   result of the above violations of the FCCPA, Ms. Klein has been


    subjected to unwarrantedand illegal collection activities and harassmentfor which she has

   been    damaged.

              95.        Debt Collector's actions have           damaged Ms. Klein by causing her stress.

              96.        Debt Collector's actions have           damaged Ms. Klein by causing her anxiety.

              97.        Debt Collector's actions have           damaged Ms. Klein by being an annoyance.

                                        PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and           Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 15 of 24 PageID 24




               98.        Debt Collector's actions           have    damaged     Ms.    Klein    by causing        her


    aggravation.

               99.        It has been necessary for Ms.           Klein to retain the   undersigned         counsel to


   prosecute the instant action, for which she is obligated to pay a reasonable attorney's fee.

               100.       All conditions precedent to this action have occurred.


               WHEREFORE,                Plaintiff   respectfully requests    this Court to enter       a   judgment

    against Debt Collector as follows:

                          a.
                               Awarding statutory damages as provided by Fla.            Stat.   § 559.77;

                          b.   Awarding     actual   damages;

                          c.   Awarding     costs and    attorneys' fees;

                          d.   Any other    and further reliefas this Court deems just and            equitable.

         Count 4: Violation of the Florida Consumer Coifection Practices Act ("FCCPA")
                                      (as ajzainst Debt Owner)

               101.       Ms. Klein      re-alleges paragraphs     1-66 and   incorporates the    same      herein   by

   reference.


               102.       At all times relevant hereto, Debt Owner           was   directly or vicariously liable

    for the actions of Debt Collector.


               103.       Debt Collector violated the FCCPA. Debt Collector's violations                      include,

   but   are   not limited     to, the   following:

                     a.   Debt Collector violated Fla. Stat.         § 559.72(7) by willfully

                          engaging       in conduct that    can   reasonably   be   expected     to


                          abuse   or   harass Ms. Klein      were    Defendant confirmed in


                          writing a partial payment arrangementthat Ms.             Klein   never




                                         PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and         Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 16 of 24 PageID 25




                     made that could have revived Debt Collector's and/or Debt


                     Owner's     ability to   take   legal action to    collect an otherwise


                     time-barred debt.


               b.    Debt Collector violated Fla. Stat.          § 559.72(9) by asserting

                     the existence ofthe      legal right to enter into a partial payment

                     arrangementthat Ms. Klein           never   made when Debt Owner


                     knew that Ms. Klein never          agreed to   such arrangement.


            104.     As   a   result of the above violations of the FCCPA, Ms. Klein has been


    subjected to unwarrantedand illegal collection activities and harassmentfor which she has

   been   damaged.

            105.     Debt Owner's actions have          damaged Ms. Klein by causing her stress.

            106.     Debt Owner's actions have          damaged Ms.       Klein   by causing her anxiety.

            107.     Debt Owner's actions have          damaged Ms. Klein by being an annoyance.

            108.     Debt Owner's actions have damaged Ms. Klein by                 causing her aggravation.

            109.     It has been necessary for Ms. Klein to retain the               undersigned     counsel to


   prosecute the instant action, for which she is obligated to pay a reasonable attorney's fee.

            110.     All conditions precedent to this action have occurred.


           WHEREFORE, Plaintiff respectfully requests this Court                        to enter a   judgment

    against Debt Owner as follows:

                     a.   Awarding statutory damages as provided by Fla.               Stat.   § 559.77;

                     b.   Awarding    actual   damages;

                     c.   Awarding    costs and      attorneys' fees;



                                  PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and       Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 17 of 24 PageID 26




                     d.   Any other   and further reliefas this Court deems just and         equitable.




                                   DEMAND FOR JURY TRIAL


        Plaintiff,   STEPHANIE KLEIN, demands a trial            by jury on all     issues   so   triable.




   Respectfully submitted this May 19, 2021,




                                                             yn Diamond
                                                      /s/Kaely
                                                      Kaelyn Diamond, Esq.
                                                      Florida Bar No. 125132




                                                      Ziegler Diamond Law:
                                                      Debt Fighters
                                                      2561 Nursery Road, Suite A
                                                      Clearwater, FL 33764
                                                      (p) (727) 538-4188
                                                      (f) (727) 362-4778
                                                      Counsel for Plaintiff




                                PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and   Jefferson Capital Systems, LLC
                                                 Page 5 of 5
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 18 of 24 PageID 27




                                   CERTIFICATE OF SERVICE


             Ihereby certify that a   copy hereof has been    served, but not filed, as follows      on   the
    19   day ofMay, 2021.


    1.              Electronic Mail/Electronic Service,      X    Delivery,           US   Mail,        Fax



   Ruel W.       Smith, Esq.
   Julia Nahhas, Esq.
   Hinshaw & Culbertson LLP
    100 South Ashley Drive, Suite 500

   Tampa, FL 33602
   Email:
             EHsu@hinshawlaw.com
             jnahhas@hinshawlaw. com




                                                               /s/Kaelyyn Diamond
                                                               Kaelyn Diamond, Esq.
                                                               Florida Bar No. 125132




                                 PlaintiffsFirst Amended Statement of Claim
    Klein v. Financial Business and Consumer Solutions, Inc. d/b/a FBCS and   Jefferson Capital Systems, LLC
                                                 Page 5 of 5
         Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 19 of 24 PageID 28
Filing   # 127133418 E-Filed 05/19/2021 03:00:43          PM




                                              EXHIBIT A




                                                                                        I




                                                                                        I




***ELECTRONICALLY FILED   05/19/2021 03:00:42 PM:   KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 20 of 24 PageID 29



              r                                                 0"!“ Hows:                                                                                    Adam“
                                                                                                                                                                                                                                     l




             t
                                                                                                                                               OH'Iu-
                                                                Mun      ml
                                                                        I'll   ~)
                                                                                        llum.,:h Hal pm l sf
                                                                                          .Iln                                                  Hll \         WARMIIAH                      N   N)
                                                                \Il    ‘1   1‘0 .Im :lununh l) .Ii) |m- lS‘                                    \(llll         |‘nl
            cunwmn rnnlmhulufium                               To" ".9:             l   “ll”   5"” ““4“                                        "‘“mmu-                   p“    "nu"
              Company Name:                     i                Dam:                            E   Current Credhor:          I
                                                                                                                                              Account           u:                  l
                                                                                                                                                                                                Deb! Description:
                      FBCS,    Inc.                        05/20/2020                                IEFFL'RSON CAPIYAL                                                  1001                   AMERICAN CREDET
                                                                                                        SYSTEMS, lLC                                                                                  ACCEP]
                                                                                                                                                          ‘


                                                                                                                                                                                                                                     I




             Original Creditor:                                                                       Jefferson Capltal         I
                                                                                                                                           Outstandlng                                               FBCS   Filed:
                                                                                                        Reference   u:             x           Balance:                                 ~


             AMERICAN CREDIT                                                                                                                   $9,943.90
              ACCEPTANCE lLC
            Dear STEPHANIE KLEIN,
            Thus letter       is   to    confirm the agreement that was setup on the above account.
            Payment       of Intent

            $2,983.17      is      due    in   our office by            Mav 27,                2020.
            This constitutes a partial                    payment            of this debt.
           Yours      truly,
           Mike Sacco
           This is an attempk to collect                              a debt             and any information obtained                          will       be used for that purpose.lThis
           communication is from a debt                               collector.
                                                                                                                                                                                                                                 ,




                                                                                                                                                                                                                                 |




                                                                                                                                                                                                                                 I




                                                                                                                                                                                                                                 I




                                                                                                                                                                                                                                 |




                                                                       SEE PAGE 2 FOR IMPORTANT DISCLOSURES
                                                                              Payments can be made via:

                      Online: Q.                               Use your smartphone:                        D                                                                                                    g
                                                                                                                                                P‘

                                                                                                                                                ,Q
                                                                                                                                                     .




                                                                                                                                       Mail:
                                                                                                                                                                                                                             l




                                                                                                                                                                                                       Ca“:
            p, Y u,   mum          at;                     Please sat:         me code below to be               Mail    paymem and form below m;
                                                                                        w the payment
                                                                                                                                                                                                                         I




                                                          (aken directly                                                                                                                    ca“ To“ _ F'ee a"    .           I




                                                          penal.                                                 330          WARMINSTER
                                                                                                                                                                                                                             l




                                                                                                                         s.                              no.                                1-866-594-3640
                www.fbcs-incmm                                                                                   SUITE 353                                                                                                   i




                                                                                                                                                                                            To discuss payment'
                                                                                                                 HATBORO, PA 19040
                                                                                                                                                                                            auangements
                                                                                                                                                                                                                             E




                                                                                                                                                                                                                         i




                                    REMU‘PAYMENTS                           T0:”330                  WARMINSTER          RD. SUITE 353,
                                                                                               S.
                                                                                                                                                          HATBORO, PA 19040
                                                                       DETACH AND RETURN THIS PORTION WITH
                                                                                                           PAYMENT

                                                                                                                                               a
                                                                                                                                                                                                                         I




                                                                                                                                                                                                                     L
                                                                                                                                                                                                A
                                                                                                                                                                'I   -
                                                                                                                                                                         vlll‘a.‘



                                                                                                                                                                                            mssyni
              DEP1 825    4371035820056                                                                                                   o                                    O                              ° Visa
              PO BOX 4115                                                                                                     momma“                                                                         mun:
                                                                                                                                                                                                                         ‘




              CONCORD CA 94524
                                                                                                                               WDMDLDHN‘MI
                                                                                                                                                                                                                     4




                                                                                                                                                                                                            CCV‘DO‘I

                                                                                                                               SIGNAYUII OF (AID NOLD‘I


              ADDRESS SERVICE REQUESTED                                                                                                mm     DAY‘                            [.6 l“ I                          'AIMINI MOUNT
                                                                                                                                       05/10/2020                             mam)!                         5

             Illlllllllll|ulllll|ulull|mlI"IlllllnullllnlllllIlllllll

                           STEPHANIE                Kl   FIN
                                                                                                                                          am” TO:
                                                                                                                                          FBCS. lnc.
                                                                                                                                          330 S. WARMINSTER RD.
                                                                                                                                          SUITE 353
                                                                                                                                          HATBORO. PA                      19040
                                                                                                                                                                                                                     i




                                                                                                                                                                                                                     |




                                                                                                                                          mummummmmwm
                                                                                                                                                                                                                     i



                                                                                                                                                                                                                     |




       “3.5.5:“?


                                                                                                                                                                                                                     :
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 21 of 24 PageID 30

                                                                                                                                      J   muw

                                                                                    www   .,.   w...” w       w   Wm   ..   _
                                                                                                                                WW,
                                                                               debt. Because o! he age of your
                                                                                                                 debt: bur diam cpn oi              sue:
                               ”Ric law “mks how ldng’vou can be sued oh a
                                                                                     of limitations‘if you do any of thé
                                                                                                                         foltowlng:     e       m   my
                               you for it; You may renew the  debt and the   statute
                                                                                                                                 maké a new
                                                                                 admit  that  yau‘ owe the debt or In which you
                               payment on the debt: sign a paper In whlc you
                        “mar




                                                                          h'
                                                                                                                                  suingvou In
                      m4.“-




                               promise to pay; sign a paper In whlch you give up or ’
                                                                                     wa ive your ﬁght ko stop the creditor from
                               court co coﬂecx the debt.
                                                                              i
                                                                    ’


                      n                                     ,




                    MM»




                    ‘




                 Wﬂvp




                wmy




                m
                H




        m...“




    vhnh‘




                                                                                '
                                                                            ‘                             -




     xénpamsu                                           _       ‘
Filing # 127133418 E-Filed
       # 127133418 E-Filed 05/19/2021
                           05/19/2021              PM
         Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 22 of 24 PageID 31
                                          03:00:43 PM
                                          03:00:43




                                                 B
                                         EXHIBIT B
                                         EXHIBIT




***ELECTRONICALLY FILED
***ELECTRONICALLY FILED 05/19/2021
                        05/19/2021 03:00:42     KEN BURKE,
                                            PM: KEN
                                   03:00:42 PM:            CLERK OF
                                                    BURKE, CLERK    THE CIRCUIT
                                                                 OF THE         COURT, PINELLAS
                                                                        CIRCUIT COURT,          COUNTY***
                                                                                       PINELLAS COUNTY***
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 23 of 24 PageID 32
                                                                                                                                                                      MC f).*KB         Id IeA'ijeW. 02.. -..
                                                                                                                                                                                    0 -'I




             8L                                              Office Hours:                                                                   Office Address:


            I--
            consumer contactsolutions
                                                  S           Mon-Fri 9 00 am through 7:00 pm EST
                                                              Sat: 9·00 am through 12:30 pm EST
                                                             Toll Free: 1-866 594-8640
                                                                                                                                             330 5. WARM)NWERRD
                                                                                                                                             SUITE 353
                                                                                                                                             HATBORO, PA 19040


             Company Name:                                     Date:                       Current Creditor:                 I             Account #:                   Debt        Description:
                     FBCS,      Inc.                      07/16/2020                      JEFFERSON CAPITAL              ?                               1001?        AMERICAN CREDIT
                                                                                               SYSTEMS, LLC              l                                        ?                 ACCEPT

                                                                                                                                       Outstanding                             FBCS A/e#:
              Original Creditor:
                                                    ?
                                                                                           JeffersonCapital              i
                                                                                               Reference #:                                Balance:


                                                                                                                                                              /
              AMERICAN CREDIT                                                                         3045                             $9,943.90                                        7376
                 ACCEPTANCE LLC                                                                                      ?
              Dear STEPHANIE KLEIN,
                                                                                                                                                                                                                I

                 Interested in saving $6,960.76?
       i
                 JEFFERSONCAPITAL SYSTEMS, LLC, has authorizedus to accept a reduced amount to resolve your account.
                                                             du
   ?



                 We    can    accept this i educed amount under                         your   preferred option:

                                                        Option 1                                Option 2                                     Option 3
                                                                                                                                       You may have
                                             Pay the reduced amount                        Pay $596.63 as     a                                             an

                                                                                                                                 opportunity      to   split your
                                             of   52,983.14 tous in       ore           down-paymentandthe
   ti                                                   payment.                         remaining balance of                    reduced amount into 6
                                                                                        $2,386.51thirty days                      payments of $497.19
                                                                                    after your first payment                      each. Call    our    office or
                                                                                           is received.                          Iog   on to our   website for             ?
                                                                                                                                              details.
       f
                                                                        NOT A SUBSTITUTE FOR DISPUTING THE
       ·t
       tr        CALLING FOR FURTHER INFORMATION OR MAKING A PAYMENT IS
                 DEBT.
   Y
                 Sincerely,
                 Mike Sacco
       i
                                                                                                                 This
                                                                         obtained will be used for that purpose.
                 This is   attempt to collect a debt and any information
                            an

                 cornmunication is from a debt collector,




                                                                    SEE PAGE 2 FOR IMPORTANT DISCLOSURES
                                                                           Payments can be made via:
              R                                                                                                                                                        Call: 2
                         Online:
                                         I
                                                           Use your       smartphone:           (.                 Mail                1
                                                                                                            payment and form below to:                   Call Toll-Free at:
                                   at:
                                                         Please scan the code below to be            Ma,1
              Pay u5 online                              taken directly to the payment                                                                    1-860-594.8640
                                                                                                     330 S V/ARVIN%TER RD.
                                                         portal.                                     SUITE 353                                            To dlicus? payment
                     WwW.tbc5-Inc Com                                                                HAIBORO. PA 19040                                    a rrdngemert
                                                                                                                                                                     t5


                                                                                                                                                                                                   '

             L
                                                                                                 PA 19040
                                                           S. WARMINSTER RD. SUITE 353, HATBORO,
                                    REMIT PAYMENTS TO: 330
                                                                                                 WITH PAYM.Nl
                                                                   DLTACH AND RETURN MIS PORIION       i, p.vir,i P, ('4Di'                            IAAD. PdA,I     t )1.kl·,1   'Hl #AAD


                                                                                                                                  -.'                     DIS<' VtR                     I VISA
                                                                                                                      O           T-:              0                                0   -
                 DEPT 82'.,        1465594520077                                                              CARD NUI.41N                                                      EXPDAVE

                 PO BOX 4115
                 CONCORD CA 04524                                                                             CARDI,OLDER
                                                                                                                        R
                                                                                                                        NAME
                                                                                                                        N                                                      ICV CODE



                 111111mm lilli 11' 11! I? 111111Im I lif 'Il'IIl.11111111 ull lil li                         IGNATURt C) CARDHOLDER


                                                                                                                  NOTICE DATi          i           ,la #,u.                         PAVNINT AMOUNT

                 ADDAESS SERVICE REQUESTED
                                                                                                                  0//Ib/2020                      2'42.1/Nfl
                                                                                                                                                                                S
                                                                                                                    O    OPTION 1                 O OPTION 2                   O    OPTION 3




                              Sti-PHANIE KLEIN
                                                                                                                    RfMIT TO

                                                                                                                    FBCS. Inc
                                                                                                                    330 S WAHMINSTFRAD
                                                                                                                    SUITE 353
                                                                                                                    IAIHORO PA 19040
                                                                                                                     1 866 594 8640


                                                                                                                     11111111,111 Ill'Im 111111 11
Case 8:21-cv-01638-KKM-AEP Document 1-1 Filed 07/08/21 Page 24 of 24 PageID 33
                                                                                                      FBC00008 0716 149 71968 02082 2062




         Unless you   notify this office within 30 days after receiving this
                                                                           notice that you dispute the validity of this
         debt    any portion
                or
                                thereof, this office will assume this debt is valid. If you notify this office in writing
         within 30 days from   receiving this notice, that the debt or any portion thereof is disputed, this office will               ?
         Obtain verification of the debt or obtain a
                                                       copy of a judgment and mail you a copy of such judgment or
         verification. If   you   request this office in writing within 30 days after receiving this notice, this office will
         Provide you the     name    and address of the original creditor, if differentfrom the current creditor.

         FBCS, Inc. is not obligated to renew this offer.
         The law limits how
                             long you can be sued on a debt. Because of the age of your debt, our client cannot sue
         you for it. You may renew the debt and the statute of limitations if
                                                                              you do any of the following: make any
         Payment on the debt; sign a paper in which you admit that you owe the debt or in which you make a new
         promise to pay; sign a paper in which                                                      from suing you in
                                               you give up or waive your right to stop the creditor
         courtto collect the debt.




   .1



    e




   i


     ·
   -1·
